EXAMINER’S COMMENT / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Applicant’s amendment filed March 1, 2021 is acknowledged.
Claims 1, 3-8, and 10-14 are pending.

Drawings
The drawings filed on June 18, 2019 are objected to under 37 CFR 1.84. Applicant's drawings appear to include color or grayscale images. These color or grayscale images have rendered poorly upon conversion from PDF to TIFF (see PAIR or the PGPub of the application). See PDF Guidelines for EFS-Web (2008).1 See also MPEP 608.02.VII regarding photographs and grayscale drawings. See also MPEP 608.02.VIII regarding color drawings or photographs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, McAulay (US 7,657,910 B1), discloses as follows:
Claim Number
Claim Limitation
Representative disclosure in McAulay
1,8
A jukebox operable in an out-of-home location on a pay-for-play basis, comprising:
entertainment unit 300 in Fig. 3 and associated text; alternately, entertainment unit 1204, Fig. 9 and associated text
1,8
  a storage location storing a first plurality of instances of media available for output
"one or more digital storage devices of various types to store entertainment content (such as music and games)," C4; alternately, music file storage 1216 in Fig. 9 and associated text
1,8
  a plurality of output channels which are configured to output one or more instances of media and each of which is connected to a respective speaker located at a respectively different geographic zone in a multi-zone establishment
"In one embodiment, audio unit 710 includes speakers. In another embodiment, audio unit 710 is connected to speakers which are remote from the entertainment unit 300" C4
1,8
  at least one processor configured to present a user interface and control the jukebox to at least:
processor 704 and user interface 718 in Fig. 3 and associated text; alternately, music selector GUI 1202, Fig. 9 and associated text
1,8
    configure the jukebox to collect a first amount of money for playing one or more instances of media
"entertainment unit 300 includes a variety of payment devices" C4
1,8
    collect an amount of money corresponding to the determined amount
"entertainment unit 300 includes a variety of payment devices" C4
1,8
    control the jukebox to output to each of the selected output channels a corresponding instance of media from the selected second plurality of instances of media at the same time based on the input from the jukebox user and whether said collected amount of money is an appropriate amount of money
"Music queue logic 1022 and music play logic 1020 queue and play music selected by the user 1002. The selected music is forwarded by play logic 1020 to audio hardware and software such as, for example, a decoder, a digital to analog converter, and an amplifier." C9


However, McAulay fails to disclose at least one processor configured to present a user interface and control the jukebox to at least: … receive input corresponding to a selection, by a jukebox user, of two or more of the plurality of output channels to which one or more instances of media are to be output, via the user interface; and determine, based at least on how many of the output channels are selected, an additional amount of money greater than the first amount of money to charge the jukebox user. Additionally, these limitations could not be found in a reasonable number of references in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/ebc/portal/efs/pdf-guidelines.pdf